DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 05/11/2022 claims, is as follows: Claims 1, 3-5, 7, and 9-12 have been amended; and claims 1-13 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a controller” recited in line 3 of claim 8, “a first control circuit” in line 4 of claim 8, “a second control circuit” in line 5 of claim 8, “wherein the first control panel being connected to the controller by the first control circuit, and the second control panel being connected to the controller by the second control circuit;” recited in lines 5-6 of claim 8, “a detector” recited in line 2 of claim 9, and “the pressure sensor… generates a pressure signal to be transmitted to the controller” recited in line 3-4 of claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In other words, for the limitation “the pressure sensor… generates a pressure signal to be transmitted to the controller” recited in line 3-4 of claim 10, the drawing does not show how the pressure sensor transmit the pressure signal to the controller? Is the pressure sensor electrically connected to the controller to be able to transmit data to the controller? 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 8:
The limitation “a controller” in line 3
“controller” is the generic placeholder. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 8:
The corresponding structure of “controller” is not supported in the original disclosure as interpreted under 35 U.S.C 112(f). Therefore, since the Specification does not clearly identify what the corresponding structure of the “controller” is, there is a presumption that the applicant didn’t possess the invention at the time of filing, i.e. lack of written description. In originally-filed specification, para. 0043 and 0045, describes “controller” by its functions i.e. “When the cooking appliance is in the cover-closed state the controller controls to connect the second control circuit and disconnect the first control circuit; when the cooking appliance is in the cover-open state, the controller controls to connect the first control circuit and disconnect the second control circuit.” but it is impossible to determine what the corresponding structure of “controller” and how it serves to perform the recited function. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 8:
The claim limitation “a controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as noted above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
In the original specification, “controller” is not disclosed structurally. The proper structure must be disclosed in a way that one of ordinary skill in the art will understand what the inventor has identified to perform the recited function. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN 203762847) 
Regarding Claim 1, Yang discloses a cooking appliance (cooking appliance 100), comprising: 
a pot body assembly (pot body 102); 
a pot cover (pot cover 106), the pot cover (pot cover 106) configured to cover the pot body assembly (pot body 102) in an opened and closed position (para. 0042), wherein the cooking appliance (cooking appliance 100) is configured to work in both a cover-closed state (fig. 2) and a cover-open state (para. 0054; fig. 1); 
a first control panel (control panel 104A) configured to work in the cover-open state (fig. 1) and a second control panel (control panel 104B) configured to work in the cover-closed state (fig. 2) (para. 0042) (it is noted that the control panel 104B is operated in the cover-closed state by having a user touches connection button 108B disposed on the lid, which indirectly operates control panel 104B. In the cover-open state, the user simply touches the control panel 104A), wherein the pot cover (pot cover 106) covers the first control panel in the cover-closed state (fig. 2); 
wherein the first control panel (control panel 104A) and the second control panel (control panel 104B) are provided on a same surface (fig. 1).


    PNG
    media_image1.png
    639
    292
    media_image1.png
    Greyscale

Regarding Claim 2, Yang discloses the cooking appliance (cooking appliance 100), wherein the first control panel (control panel 104A) is disposed on a top surface of the pot body assembly (pot body 102) (fig. 1). 

Regarding Claim 3, Yang discloses the cooking appliance (cooking appliance 100), wherein the top surface of the pot body assembly (pot body 102) is provided with a table top (annotated fig. 1), the table top is provided with a first area (elliptical shape in annotated fig. 1) configured to install the first control panel (control panel 104A), and the pot cover assembly (pot cover 106) is provided with a shielding part (rectangle shown in fig. 2) configured to shield the first area in the cover-closed state (fig. 2).  
[AltContent: arrow][AltContent: textbox (First area)][AltContent: arrow][AltContent: textbox (Table top)] 
    PNG
    media_image2.png
    640
    291
    media_image2.png
    Greyscale


Regarding Claim 4, Yang discloses the cooking appliance (cooking appliance 100), wherein the table top (annotated fig. 1 of claim 3) is also provided with a second area configured to install the second control panel (control panel 104B), and the pot cover assembly (pot cover 106) is provided with a relief space to avoid the second area in the cover-closed state (figs. 1-2) (it is noted the relief space is provided in the lid such that the lid conforms to the shape of the table top provided in the pot body). 

Regarding Claim 5, Yang discloses the cooking appliance (cooking appliance 100), wherein the second control panel (control panel 104B) is disposed to a side surface of the pot body assembly (fig. 1). 

Regarding Claim 8, Yang discloses the cooking appliance (cooking appliance 100), further comprising 
a controller (circuitry of cooking appliance that interacts with at least the control panel 104A, 104B, and heating element); 
a first control circuit (wirings connected to the control panel 104A); and 
a second control circuit (wirings connected to the control panel 104B), wherein the first control panel (control panel 104A) being connected to the controller (circuitry) by the first control circuit (wirings), and the second control panel (control panel 104B) being connected to the controller (circuitry) by the second control circuit (wirings) (para. 0046); and wherein 
the controller (circuitry) controls to connect the first control circuit (wirings connected to the control panel 104A) and disconnect the second control circuit (wirings connected to the control panel 104B) when the cooking appliance is in the cover-open state (fig. 1) (para. 0046) (it is noted when the lid is open, the user presses on control panel 104A to select the special function for cooking. Because 104B is not pressed, the wirings to 104B is not energized); the controller (circuitry) is configured to connect the second control circuit (wirings connected to the control panel 104B) and disconnect the first control circuit (wirings connected to the control panel 104A) when the cooking appliance is in the cover-closed state (fig. 2) (it is noted when the lid is closed, the user presses on the button 108B which results in 104B being pressed to select commonly used function for cooking. Because 104A is not being used, the wiring to 104A is not energized) (para. 0046 and 0049).

Regarding Claim 11, Yang discloses the cooking appliance (cooking appliance 100), wherein the first control panel (control panel 104A) and the second control panel (control panel 104B) comprise a functional control key (commonly used function buttons and special function buttons) (para. 0048-0049).

Regarding Claim 12, Yang discloses the cooking appliance (cooking appliance 100), wherein the first control panel (control panel 104A) is disposed to a lower surface of the pot cover assembly (pot cover 106) in the cover- closed state (fig. 2).  

Regarding Claim 13, Yang discloses the cooking appliance (cooking appliance 100), the cooking appliance (cooking appliance 100) is an electric pressure cooker or an electric rice cooker (rice cooker) (para. 0039).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 203762847) in view of Coblentz (US 20150257575)
Regarding Claim 6, Yang discloses substantially all the features as set forth above, except the second control panel is provided with a control knob configured to adjust a working state of the cooking appliance.  
However, Coblentz discloses a second control panel (dial 19) is provided with a control knob (dial 19) configured to adjust a working state of the cooking appliance (cooking unit 12) (para. 0047).

    PNG
    media_image3.png
    461
    687
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second control panel of Yang to include control knobs as taught by Coblentz, in order to allow a user to adjust the function of cooking appliance by simply turning the knobs provided on the second control panel. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 203762847) and Coblentz (US 20150257575), in view of Sloot (US 20100196572)
Regarding Claim 7, the modification of Yang and Coblentz discloses substantially all the features as set forth above, except the center of the control knob is provided with a cover opening button configured to open the pot cover.  
However, Sloot discloses the cooking appliance (rice cooker 1) comprises a center of the control knob (button 10) is provided with a cover opening button (button 10) configured to open the pot cover assembly (lid 6) (para. 0025).  

    PNG
    media_image4.png
    378
    358
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control knob of Coblentz to include the cover opening button configured to open the pot cover as taught by Sloot, in order to conveniently open the lid by simply pressing on the button provided on the control knob. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 203762847) in further view of Zhang (US 20130098892)
Regarding Claim 9, Yang discloses substantially all the features as set forth above, except a detector configured to detect whether a working state of the cooking appliance is the closed cover state or the open cover state, and transmit the detected working state to the controller.  
However, Zhang discloses a detector (pressure sensor 7 or pressure switch 7) configured to detect whether a working state of the cooking appliance is the closed cover state or the open cover state, and transmit the detected working state (lid to a controller (control circuit) (para. 0051) (it is noted the pressure switch 7 detects the pressure within a cooking chamber. When pressure is built up more than a preset pressure, a signal is sent to the control circuit, which is indicative of the cooking chamber is closed by the lid).  

    PNG
    media_image5.png
    529
    452
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooking appliance of Yang to include the detector as taught by Zhang, in order to detect the pressure within the cooking chamber and send the signal to the controller to adjust the control process etc. turning off the power to heating element (para. 0055). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Yang (CN 203762847) and Zhang (US 20130098892), in view of Wilson (US 2392077)
Regarding Claim 10, the modification of Yang and Zhang discloses substantially all the features as set forth above. Zhang discloses a pressure sensor (pressure switch 7) generates a pressure signal (“connect or “disconnect” working signal) to be transmitted to the controller (control circuit) (para. 0051). 
The modification of Yang and Zhang does not disclose a pressure sensor disposed on the first control panel and a triggering member disposed correspondingly to the pot cover, and the pressure sensor is pressed against the triggering member and generates a pressure signal to be transmitted to the controller in the cover-closed state.  
However, Wilson discloses a pressure sensor (bridge member 39 of pressure switch 25) disposed on a cover 15 and a triggering member (contacts 36 of pressure switch 25) disposed correspondingly to the pot cover (cover 15), and the pressure sensor (bridge member 39) is pressed against the triggering member (contacts 36) and generates a pressure signal to be transmitted to the controller (circuit) in the cover-closed state (page 02, lines 16-25 and 4-15) (it is noted that when pressure in the chamber within a predetermined range, the bridge member 39 presses against the pair of contacts 36. When the pressure continues to build beyond preset level, the pin 41 lifts the bridge member 39 such that it does not make contact with the pair of contacts 36 and the heating element is turned off). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor of Zhang to be disposed in the pot cover as taught by Wilson, wherein the output signal of the pressure sensor is transmitted to the controller in the cover-closed state. The modification results in the predictable result which is to utilize the pressure sensor as a pressure switch such that its output is transmitted to the controller for controlling cooking process. 
The modification results in the pressure sensor (bridge member 39 of Wilson) disposed on the first control panel (control panel 104A of Yang) (it is noted when the lid is closed, the pressure switch of Wilson is disposed on control panel 104A) and the triggering member (contacts 36 of Wilson) disposed correspondingly to the pot cover (pot cover 106 of Yang), and the pressure sensor (bridge member 39 of Wilson) is pressed against the triggering member (contacts 36 of Wilson) and generates a pressure signal to be transmitted to the controller (circuitry of cooking appliance of Yang) in the cover-closed state.  

Response to Amendment
With Respect to Notification of 112f: since amendment made to claims, the interpretation under 112f are withdrawn. 

Response to Argument
Applicant's arguments filed on 05/11/2022 have been considered but are considered moot in view of new ground of rejections necessitated by a new ground of rejections presented in the present Office Action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryu (US 20040149743) discloses a cover unit 30 that slides up and down to cover control buttons 21 and display 22 (figs. 3-4). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761